Citation Nr: 1713204	
Decision Date: 04/11/17    Archive Date: 04/26/17

DOCKET NO.  09-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a separate rating for neurological deficits of the right lower extremity due to degenerative disc disease of the thoracic spine.

2.  Entitlement to a separate rating for neurological deficits of the left lower extremity due to degenerative disc disease of the thoracic spine.

3.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability prior to February 23, 2011, and in excess of 20 percent, effective February 23, 2011.

4.  Entitlement to an initial rating in excess of 10 percent for left hip greater trochanteric bursitis.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to February 23, 2011.




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J.Connolly


INTRODUCTION

The Veteran had active duty service from August 1973 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board remanded this case for additional development in October 2013.  

In May 2013 the RO, granted an increased rating of 40 percent for the Veteran's thoracic spine disability, effective February 23, 2011, while the Veteran had already appealed this matter to the Board.  The issue of entitlement to an increased rating for the thoracic spine disability was denied by the Board in October 2013.  The Board notified the Veteran in this decision of his appellate rights to appeal the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court) within 120 days of the Board's decision (i.e., in February 2014).  In March 2014 correspondence the Veteran's representative indicated that the Veteran wanted to file a notice of disagreement with the May 2013 rating decision.  The Veteran's representative also indicated that he wanted the issue of entitlement to a TDIU to be considered as part of the Veteran's increased rating claim for his thoracic spine, as well.  As previously noted by the Board, the thoracic spine increased rating issue had been denied by the Board in a now final October 2013 decision which subsumed the May 2013 rating decision, and the Veteran did not appeal that issue to the Court.  Thus, the March 2014 correspondence was not construed as a notice of disagreement.

The Veteran successfully appealed the matter of whether the Board should have considered a claim for a TDIU as reasonably raised by the record in its October 2013 decision.  In a June 2014 decision, the Court granted a Joint Motion for Partial Remand (JMPR) to the extent that the October 2013 Board decision did not address whether a derivative claim for entitlement to a TDIU was raised by the record based on the evidence of record.  The Veteran's appeal of the denial of an increased rating for the thoracic spine disability was dismissed.

In October 2014, the Board remanded this case, noting that the issues being addressed were: (1) entitlement to a separate rating for neurological deficits of the right lower extremity, as a manifestation of degenerative disc disease of the thoracic spine; (2) entitlement to a separate rating for neurological deficits of the left lower extremity as a manifestation of degenerative disc disease of the thoracic spine; (3) entitlement to an initial rating in excess of 10 percent for a cervical spine disability prior to February 23, 2011, and in excess of 20 percent, effective February 23, 2011; (4) entitlement to an initial rating in excess of 10 percent for left hip greater trochanteric bursitis; and (5) entitlement to a TDIU.  The Veteran was subsequently sent a statement of the case as to the cervical spine and left hip ratings and perfected his appeal to those matters. 

In a February 2016 rating decision, the RO granted entitlement to a TDIU, effective February 23, 2011.  Thereafter, the Veteran's representative clarified that the Veteran was still seeking entitlement to a TDIU prior to February 23, 2011.  

The issues of entitlement to higher ratings for cervical spine disability, for left hip greater trochanteric bursitis, and a TDIU prior to February 23, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have neurological deficits of the right lower extremity, as a manifestation of degenerative disc disease of the thoracic spine.

2.  The Veteran does not have neurological deficits of the left lower extremity as a manifestation of degenerative disc disease of the thoracic spine.


CONCLUSIONS OF LAW

1.  The criteria for a separate rating for neurological deficits of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2016).

2.  The criteria for a separate rating for neurological deficits of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a July 2006 letter prior to the initial adjudication of the claim, and later in an August 2009 letter.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's pertinent records been obtained and associated with the record.  The Veteran was also provided with VA examinations/opinions which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007; see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The claim before the Board for separate ratings for neurological deficits of the right and left lower extremities is being advanced on the theory that such symptomatology is a manifestation of the Veteran's service-connected degenerative disc disease of the thoracic spine.  The rating of the thoracic spine itself is not before the Board at this time.  Nonetheless, the Board will review some considerations for rating the spine and, in turn, associated neurological impairment.

Disabilities of the spine may be rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide that associated objective neurologic abnormalities are to be separately rated, under an appropriate diagnostic code.

With regard to the lower extremities, which is claimed here, in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.

The Board notes that the Veteran was examined by VA in November 2013.  The examination report noted that the Veteran had moderate incomplete paralysis of the sciatic nerve, but that it was less likely than not that any neurological impairment was a result of the Veteran's thoracic spine disability because there was no electrophysiologic evidence of neurological impairment associated with the thoracic spine disability. Since it was unclear if the examiner was finding that there was no neurological impairment associated with the thoracic spine disability and that the sciatic nerve moderate incomplete paralysis is due to some other disability, or if the examiner was saying that there is some subjective neurological impairment, but nothing shown on electrophysiologic evidence, the Board remanded this case for further examination and clarification.

The Veteran was afforded a VA examination in January 2015.  Mild radiculopathy on the right side, but not the left side, was reported.  In January 2016, he was reexamined with a peripheral nerve examination.  At that time, it was noted that the Veteran was being reexamined as there was a notation of some bilateral sciatic impairment, but an EMG (dated in December 2013) of the lower extremities was normal.  The Veteran reported that he had numbness at one point down the right leg to the mid tibia, but it had resolved.  In the past few months, he had noticed a "puffy feeling" on the soles of his feet when he first got out of bed in the morning which resolved in about an hour.  On examination, it was noted that the Veteran had paresthesias and/or dysesthesias as well as numbness in both lower extremities.  Muscle strength testing was normal.  Reflexes were 2+ on all testing.  Sensory examination was normal, although the Board notes that there were some abnormalities on the prior examination.  Nerve testing in the upper and lower extremities was performed.  In pertinent part, with regard to the lower extremities, all nerve testing, including the peripheral nerve testing, was normal.  Again, the prior normal EMG testing of the lower extremities was noted.  There was no electrophysiologic evidence of neuropathy, myopathy, or radiculopathy in the lower extremities.  The examiner opined that there were no positive neurological findings associated with the thoracic or lumbar spine areas.  However, the Veteran had 4/5 weakness in the left hip on a left hip examination which was due to the Veteran's bursitis of the left hip.  The examiner opined that it was less likely than not that the Veteran had any peripheral neurological condition of the lower extremities associated with the thoracic spine condition.

In sum, the Veteran has made subjective complaints with regard to his lower extremities.  His nerve testing has yielded negative findings.  Moreover, a VA examiner has specifically conducted a peripheral nerve examination and opined that the Veteran does not have any peripheral nerve impairment which is related to his service-connected thoracic spine disability.  As such, a separate rating for neurological impairment of the right and left lower extremities, each, is not warranted.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, a preponderance of the evidence is against the claim for a separate rating for neurological impairment of the right and left lower extremities.

In considering the claim for, in essence, a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the claimed symptoms have not been shown to be due to the service-connected thoracic spine disability.  Further, as noted, the thoracic spine itself is not otherwise being evaluated at this time.  Thus, as there are no associated neurological symptoms, it follows that there is no basis for an extraschedular rating based on such.



ORDER

Entitlement to a separate rating for neurological deficits of the right lower extremity, as due to degenerative disc disease of the thoracic spine, is denied.

Entitlement to a separate rating for neurological deficits of the left lower extremity as due to degenerative disc disease of the thoracic spine, is denied.


REMAND

With regard to the claims for higher ratings for cervical and left hip disabilities, the Veteran examined by VA post October 2014 remand in January 2015 and January 2016, in compliance with the Board's remand directives.  Range of motion studies were conducted which showed limitation of motion in both the cervical spine and left hip; however, it does not appear that the range of motion studies were performed in both active and passive motion.  The Veteran has also reported pain.  Pain on weight bearing was also noted in the left hip, but the specific associated range of motion in degrees was not indicated.  The Court recently issued directives regarding VA examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight-bearing.  In light of the foregoing, the Veteran must be afforded another VA examination(s) which fully complies with Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight-bearing, for the cervical spine and the left hip.

As noted in the introductory portion of this decision, the RO granted entitlement to a TDIU effective February 23, 2011.  However, the Veteran's representative asserts that the Veteran was unable to work since at least September 2004, the effective date of the award of Social Security Administration benefits due to service-connected disabilities, and in particular, thoracic, cervical and left hip disabilities.  The representative has referred to the private opinion of Dr. Wood, dated in September 2014 and received in February 2015.  The RO granted the TDIU effective from the date that the schedular rating for a TDIU was met.  However, based on the assertions of the Veteran and his representative, the AOJ should refer the Veteran's TDIU claim under 38 C.F.R. § 4.16(b) to the appropriate department officials for extraschedular consideration for the time period prior to February 23, 2011

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected cervical and left hip disabilities.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for cervical and left hip disabilities.  The DBQ(s) should be filled out completely as relevant.

The examiner should specifically test the range of motion for the cervical and left hip areas in active motion, passive motion, weight-bearing, and nonweight-bearing.  The left hip findings should also be compared to right hip findings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  

The examiner must also provide information concerning the functional impairment that results from the service-connected cervical spine disability and left hip disabilities which may affect his ability to function and perform tasks in various occupational situations.   

Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  The AOJ should refer the Veteran's TDIU claim under 38 C.F.R. § 4.16(b) to the appropriate department officials for extraschedular consideration for the time period prior to February 23, 2011, with consideration of the report of Dr. Wood, dated in September 2014 and received in February 2015.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


